                             Case 2:19-cr-00173-JAD-EJY Document 44
                                                                 43 Filed 02/23/21
                                                                          02/18/21 Page 1 of 4




                         1   STIP
                             ADAM L. GILL, ESQ.
                         2   Nevada State Bar No. 11575
                             723 South 3rd Street
                         3   Las Vegas, NV 89101
                             P: (702) 750-1590
                         4   F: (702) 548-6884
                             Attorneys for Defendant
                         5
                                                         UNITED STATES DISTRICT COURT
                         6
                                                                DISTRICT OF NEVADA
                         7
                             UNITED STATES OF AMERICA,
                         8                                                  Case No: 2:19-cr-00173-JAD-EJY
                                           Plaintiff,
                         9
                             vs.                                             STIPULATION TO CONTINUE
                        10                                                   SENTENCING (Second Request)
                             DERRICK BOWMAN,
                        11
                                           Defendant.
                        12
                        13          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant DERRICK
                        14
                             BOWMAN, by and through his counsel, ADAM GILL, ESQ., of AISEN, GILL &
                        15
                             ASSOCIATES, and the United States of America, by its counsel, CHRISTOPHER LIN, ESQ.,
                        16
                             Assistant U.S. Attorney, that the Sentencing in the above-captioned matter currently set for
                        17
                        18   March 8, 2021 at 1:30 p.m. be continued to at least 45 days.

                        19          This stipulation is entered for the following reasons:

                        20          1. Counsel for the Defendant has two matters set for Jury Trials on March 8, 2021 at the
                        21
                                        Eighth Judicial District Court at the same time as the Sentencing in the above-
                        22
                                        referenced matter.
                        23
                                    2. Mr. Gill has spoken with Mr. Bowman and he agrees with this continuance.
                        24
                                    3. Mr. Gill has spoken to Mr. Lin, and Mr. Lin has indicated that he has no objection to
                        25
                        26              this continuance.

                        27          4. Additionally, denial of this request for continuance could result in a miscarriage of
                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                             Case 2:19-cr-00173-JAD-EJY Document 44
                                                                 43 Filed 02/23/21
                                                                          02/18/21 Page 2 of 4




                                       justice.
                         1
                         2          5. In addition, the continuance sought is not for delay and the ends of justice are in fact

                         3             served by the granting of such continuance which outweigh any interest of the public

                         4             and the defendant in proceeding with sentencing on March 8, 2021.
                         5
                         6
                                    DATED this 18th day of February, 2021.
                         7
                         8
                            /s/ Adam L. Gill
                         9
                           Adam L. Gill, Esq.
                        10 Counsel for Defendant
                           Derrick Bowman
                        11
                        12  /s/ Christopher Lin
                           Christopher Lin, Esq.
                        13
                           Attorney for the United States
                        14 Assistant United States Attorney
                        15
                        16
                        17
                        18

                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                           2
                             Case 2:19-cr-00173-JAD-EJY Document 44
                                                                 43 Filed 02/23/21
                                                                          02/18/21 Page 3 of 4



                             FOF
                         1   ADAM L. GILL, ESQ.
                             Nevada State Bar No. 11575
                         2   723 South 3rd Street
                             Las Vegas, NV 89101
                         3   P: (702) 750-1590
                             F: (702) 548-6884
                         4   Attorneys for Defendant

                         5                                 UNITED STATES DISTRICT COURT
                         6                                        DISTRICT OF NEVADA
                         7   UNITED STATES OF AMERICA,
                                                                               Case No: 2:19-cr-00173-JAD-EJY
                         8                    Plaintiff,
                         9   vs.                                               STIPULATION TO CONTINUE
                                                                               SENTENCING (Second Request)
                        10   DERRICK BOWMAN,
                        11                    Defendant.
                        12
                                                                   FINDINGS OF FACT
                        13
                        14               Based on the stipulation of Counsel, and good cause appearing, the Court finds that:
                        15
                                 1. Counsel for the Defendant has two matters set for Jury Trials on March 8, 2021 at the
                        16
                                    Eighth Judicial District Court at the same time as the Sentencing in the above-referenced
                        17
                                    matter.
                        18

                        19       2. Mr. Gill has spoken with Mr. Bowman and he agrees with this continuance.

                        20       3. Mr. Gill has spoken to Mr. Lin, Assistant United States Attorney, and he has no objection

                        21          to this continuance.
                        22
                                 4. Additionally, denial of this request for continuance could result in a miscarriage of justice.
                        23
                                 5. In addition, the continuance sought is not for delay and the ends of justice are in fact
                        24
                                    served by the granting of such continuance which outweigh any interest of the public and
                        25
                                    the defendant in proceeding with sentencing on March 8, 2021.
                        26
                        27 ///

                        28 ///
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                              3
                             Case 2:19-cr-00173-JAD-EJY Document 44
                                                                 43 Filed 02/23/21
                                                                          02/18/21 Page 4 of 4




                         1

                         2    IT IS HEREBY ORDERED, that the Sentencing hearing, currently scheduled for March 8,

                         3    2021, at the hour of 1:30 p.m., be vacated and continued to May 3, 2021, at the hour of 11:00

                         4    a.m.
                         5
                                 Dated this 23rd day of February, 2021.
                         6

                         7
                                                                                    UNITED STATES DISTRICT JUDGE
                         8
                         9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                          4
